     Case 4:16-cv-04115-LLP Document 37 Filed 06/27/19 Page 1 of 1 PageID #: 311


                                                          UNITED STATES DISTRICT COURT
                                                            DISTRICT OF SOUTH DAKOTA
                                                                     SOUTHERN DIVISION
^^^^ ^^^^^^^^^^^^^^^^^^^^^^^^^^^ ^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^

                                                                                *


UNITED STATES OF AMERICA,                                              rel.     *                       CIV 16-4115
C. Dustin Bechtold, M.D. and                                                    *
Bryan Wellman, M.D.,                                                            *
                                                                                *


                                       Plaintiff/Relators,                      *                                             ORDER
                            vs.



WILSON ASFORA,M.D.;                                                             *
SANFORD HEALTH;                                                                 *
SANFORD CLINIC; and                                                             *
MEDICAL DESIGNS,LLC.,                                                           *
THE DIOCESE OF SIOUX FALLS,                                                     *
SOUTH DAKOTA,                                                                   *
                                                                                *


                                       Defendants.                              *
                                                                                *

4l» «1* «}• >f» %jm          ^2> «i>                           sKf                  >1^       %lf >!>                  *1.*                                         *2^ *2^ ^2^   ^2^           ^2^ *2^ ^2^ ^2f ^2^ ^2^ *2* *2*
   rj>     Sj%        rj*        ^     ^   ^^^^^ >2*^   ^^^^^^^^     ^•!* ^^ *2*^   *1* 'I*   ^ *r* •!* *t*^^'1* 'T*   'T* ^^^'1* *1* 'T* 'I* ^'T* 'T* 'j* *«• •** *1* *1* *1* ^ *1* 'T* *7* 'T* *7* *7* *7* *7* *7* *7* *7*




                        Robert Anderson moves to allow nonresident attorney Veronica B. Nannis to participate in
all proceedings in the above case. The Court has reviewed the file and good cause appearing,
                        IT IS ORDERED that Veronica B. Nannis:


                            1.         Shall be admitted to participate in all proceedings of this case pursuant to the
                                       Rules of Practice of the United States District Court of the District of South
                                       Dakota;

                        2.             Shall file a return and pay state sales tax pursuant to the laws of the State of
                                       South Dakota.


                        Dated this'tl-Sav of June, 2019.
                                                                                BY THE COURT:



                                                                                     \Wuwl
                                                                                    Lawrence L. Piersol
                                                                                                                       L^A«t
ATTEST:                                                                         United States District Judge
                      iHl^W.                             CpRK
